DETAILED ACTION
The following Office action concerns Patent Application Number 16/835,485.  Claims 1-14 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. § 112(b) because the term “itaconic/sulfonic polymer” is indefinite regarding the “/” symbol.  It is unclear what is required by the “/”.  For the purpose of examination, the “/” is assumed to mean “or.”
Claim 3 is rejected under 35 U.S.C. § 112(b) because the term “and alkali metal and ammonium salts thereof” is indefinite.  It is unclear if the claim requires the polymer component to include the recited monomers and the alkali metal and ammonium salts thereof, or if it requires the recited monomers to be alkali metal and ammonium salts thereof (rather than the recited acids).  In addition, it is unclear if the term “and” in the list of monomers requires all of the recited monomers to be included in the polymer.
Claim 4 is rejected under 35 U.S.C. § 112(b) because the term “and/or” is indefinite.  It is unclear if this term means 
Claim 8 is rejected under 35 U.S.C. § 112(b) because the term “and/or” is indefinite.  It is unclear if this term means “and” or “or.”  For the purpose of examination, the term is assumed to mean “or.”
Claim 9 is rejected under 35 U.S.C. § 112(b) because the term “be weight thereof” is indefinite.  For the purpose of examination,  the term is assumed to mean “by weight.”
Claim 11 is rejected under 35 U.S.C. § 112(b) because the term “alkaline-metal carbonate” is indefinite.  It is unclear if the term “alkaline-metal” requires the metal carbonate to be alkaline (i.e. forms a base in water), or if it requires the metal to be an alkali metal or an alkaline earth metal.  Since the only alkaline-metal carbonate disclosed in the specification is sodium carbonate, the term “alkaline-metal” is assumed to mean alkali metal, for the purpose of examination.
Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of 35 U.S.C. § 102 which forms the basis for the rejections in the this section of the Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Ward et al (EP 3050948, included in the applicant’s IDS).
Ward et al teaches a phosphate-free automatic dishwashing composition comprising a salt of methyl glycine diacetic acid as a complexing agent and a sulfonated polymer (par. 3, 6, 8, 10).  The amount of complexing agent is 3 to 6 grams in a composition weight of 8 to 20 grams (par. 3, 16).  The equivalent content of complexing agent is 15 % to 75 % by weight.  The amount of sulfonated polymer is 0.1 % to 30 %, with a minimum of 0.8 
The sulfonated polymer comprises monomer units derived from styrene sulfonic acid and itaconic acid and alkali metal salts thereof (par. 27, 29, 31).  The amount sulfonic acid monomer in the polymer is 5-50 % by weight (par. 28).  A preferred molecular weight of the polymer is 3,000 to 50,000 (par. 25).  The polymer is not required to contain any tri-substituted vinyl monomer impurities.  Therefore, it is reasonable to conclude that the polymer does not contain tri-substituted vinyl monomer impurities.
The composition has a pH of 9-12 in 1 % aqueous solution (par. 12).  The composition further comprises sodium carbonate in the amount of 1 to 8 grams (par. 47).  The corresponding ratio of sodium carbonate to the builder system above is from 1:3.8 to 8:3.8, where 8:3.8 is equivalent to 2.3:1.1.  The composition further comprises protease, bleach and crystal growth inhibitor (par. 7, 32, 58, 68-69). 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 5, 2021